Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5 Aug 2021 have been fully considered but they are moot in view of the new grounds of rejection presented herein. 

Claim Objections
Claims 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 15, 17, 18, 20, 21-22, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauvelon et al., “Acidic Activation of Cellulose and Its Esterification byLong-Chain Fatty Acid,” Journal of Applied Polymer Science, Vol. 74, 1933–1940 (1999) (NPL copy attached herewith, hereinafter “Chauvelon”) in view of Nguyen et al. (US 20040226671 A1, hereinafter “Nguyen”). 


decreasing a molar mass of a cellulose material via hydrolysis, excluding total hydrolysis (abstract teaches subjecting the cellulose to partial hydrolysis), to generate a hydrolyzed molar mass controlled cellulose, wherein the hydrolysis provides the hydrolyzed molar mass controlled cellulose with an average molecular mass of from 30 to 300 kD (p. 1937 teaches that the samples had a degree of polymerization of 190, 220, and 240; the conversion is 190 units x (162 grams/unit) = 30,780 g/mol or 30,780 Daltons or 30.8 kDaltons); 
performing a long chain fatty acid modification (see fig. 3 on page 1939 showing the esterification of cellulose with a chain length that exceeds 6 carbons; p.1933 teaches long chain esterification) on the hydrolyzed molar mass controlled cellulose to produce the bio-based and biodegradable thermoplastic cellulose material (p. 1933 teaches the need for biodegradable plastics; p.1940 teaches the investigation of their biodegradability, naturally cellulose contains some biodegradability); and 
forming the product from the bio-based and biodegradable thermoplastic cellulose material at a temperature from 110 to 150 degrees  Celsius (p. 1935 teaches that the final samples were dried at 120 degrees for 3 hours).
Chauvelon fails to explicitly teach decreasing the molar mass of raw cellulose. 
In the same field of endeavor Nguyen teaches that raw pulp material may be changed into microcrystalline cellulose (see abstract) that is partial hydrolyzed (0024 teaches the hydrolysis down to 150 to 200 units). 


Regarding claim 15, 17, and 24, Chauvelon fails to teach wherein the bio-based and biodegradable thermoplastic cellulose material is reprocessable or reprocessable twice. However this is believed to be an inherent characteristic of long chain cellulos esters. If it is not an inherent characteristic than it must be from something that applicant is not yet claiming. 

Regarding claim 18 Chauvelon teaches wherein the bio-based and biodegradable thermoplastic cellulose material comprises a cellulose ester or ether having a chain length having between 6 and 30 carbon atoms (see Fig. 3 showing 16 carbons in the esterification) and a degree of substitution (DS) of from 0.7 to 3 (table II shows DS in the range of 1.2-2.6).

Regarding claim 20, Chauvelon teaches wherein the hydrolysis is done by a member selected from the group consisting of enzymatic treatment (p. 1933 teaches enzymatic degradation of the polymer chain), ozone treatment, hydrogen peroxide treatment, and alkaline treatment (p.1934 teaches alkaline activiation).



Regarding claim 22, Chauvelon teaches wherein the long chain fatty acid modification comprises heterogeneous (p. 1934 teaches that Insoluble particles were removed by filtration during the esterification step) or homogeneous esterification. 

Regarding claim 25, Chauvelon teaches wherein the bio-based and biodegradable thermoplastic cellulose material consists essentially of thermoplastic cellulose (p.1935 teaches a dried product of partial hydrolyzed cellulose). 

Claims 12-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauvelon in view of Nguyen and further in view of EDGAR et al: Advances in cellulose ester performance and application. PROG. POLYM. SCI., 2001, Vol. 26, Pages 1605-1688 (submitted by the applicant in an IDS on 7 Nov 2019, hereinafter “Edgar”). 

Regarding claim 12, Chauvelon fails to teach that the plasticized cellulose is subjected to molding, extruding, and three- dimensional printing. 
In the same field of endeavor Edgar teaches that cellulose organic esters are easily materials to extrude and injection mold (p.1634). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Edgar and Chauvelon. Chauvelon teaches that 

Regarding claim 13, Chauvelon fails to explicitly teach wherein the forming is done in the absence of an external plasticizer.
In the same field of endeavor Edgar teaches that long chain cellulose esters (LCCE’s) may be internally plasticized, thus they have no use for a plasticizer (p.1635). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Chauvelon and Edgar as they both each cellulose derivatives with long chain esters. Thus, a person having ordinary skill in the art before the effective filing date would have found their teachings suitable in light of each other. 

Regarding claim 16, Chauvelon fails to teach that the plasticized cellulose is subjected to molding, extruding. 
In the same field of endeavor Edgar teaches that cellulose organic esters are easily materials to extrude and injection mold (p.1634). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Edgar and Chauvelon. Chauvelon teaches that its product is used for bioplastics to replace synthetic plastics (p.1933), thus a person having ordinary skill in the art before the effective filing date would have found such a use of .

Claims 14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauvelon in view of Nguyen and further in view of Cigada et al. (US 20200040163 A1, hereinafter “Cigada”).
Chauven fails to teach cellulosic granules ranging from 0.5 to 4 mm. 
In the same field of endeavor Cigada teaches that both cellulose particles and particles of the thermoplastic material can be in granules ranging in size from tenths of millimetres to micrometres ([0011]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Cigada and Chauven. A person having ordinary skill in the art before the effective filing date would have been motivated to look to the prior art, such as Cigada, to find a suitable size for a cellulosic product. Thus, a person having ordinary skill in the art before the effective filing date would have found the granular shape in the form of granules having a size of 0.5 to 4 mm obvious in view of Cigada’s teaching. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        

	/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742